Citation Nr: 0115215	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  97-08 150	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan  


THE ISSUES

1.  Entitlement to an increased rating for neurotoxicity, 
evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TRIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.  

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had unverified active military service from 
December 1942 to March 1944.  He died on January [redacted], 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from VA RO rating decisions of September 1996 and 
November 1996, which denied claims for an increased rating 
for neurotoxicity, evaluated as 30 percent disabling, and for 
entitlement to TRIU, respectively.  

While the veteran submitted evidence at the RO during the 
conduct of his November 2000 video conference hearing with 
the undersigned Member of the Board in Washington, D.C., this 
evidence has yet not been associated with the veteran's VA 
claims file.  The records were reportedly turned over to a VA 
employee after the hearing and faxed to the Board.  This 
evidence could be pertinent to any accrued benefits claim.  


FINDINGS OF FACT

1.  The veteran in this case reportedly served on active duty 
from December 1942 to March 1944.

2.  On February 12, 2001, the Board was notified by RO that 
the veteran died on January [redacted], 2001, before a Board decision 
could be issued in the appeal.  


CONCLUSION OF LAW

Because of the recent death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his pending claims 
on appeal.  38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 
C.F.R. § 20.1302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of Board 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).  


ORDER  

The appeal, consisting of claims of an increased rating for 
neurotoxicity, evaluated as 30 percent disabling, and for 
TRIU, is dismissed.  



		
	      BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


